Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2022, 12/31/2020 before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
As a note to the applicant regarding claim boundaries, currently the term “behavior” of the simulated driver is given a BRI/plain-meaning which to include their driving behavior (e.g. predicted vehicle trajectory). 
	While in the applicant’s specification there is separate mentions of (simulated) driver behavior and the (simulated vehicle behavior); (e.g. [0021]); however later in [0059] some of the “simulated vehicle behaviors” are used as part of/are “driving” (driver) behavior, as such the “driver behavior” is/includes more characteristics than just physiological/psychological (e.g. the gaze/driver’s point focus) qualities of the driver.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20220138568 A1, “MODEL-BASED REINFORCEMENT LEARNING FOR BEHAVIOR PREDICTION”, Smolyanskiy et al.
	Regarding Claim 1, Smolyanskiy et al teaches (i) obtaining of driving scene characteristics ([0041] “In one or more embodiments, the prediction MLM 104 may receive as input one or more locations and/or other attributes (e.g., velocity, acceleration, trajectory, etc.) for one or more actors encoded in the simulation data 102. In various examples, the one or more actors may include the ego-vehicle and/or one or more other vehicles or objects (e.g., a mobile object and/or actor such as a pedestrian, a cyclist, an animal, etc.).”); (ii) simulating, using a machine learning model, driver behavior (0112] “The method 800 may further include predicting one or more positions of the one or more actors using the DNN, wherein the determining the first at least one position of one or more actors includes adjusting at least one of the one or more positions based on modeling behavior of an actor to generate the first at least one position.” Here teaches simulation (predicting) using DNN (machine learning model)(iii) performing an operation associated with ADAS based on the driver behavior ([0058] “The controller 156 may cause control of the vehicle 1100 in accordance with a select and/or optimized path from the optimizer 166. In some embodiments, the controller 156 may directly control the actions of the vehicle 1100, such as accelerating, braking, turning, etc. For example, the controller 156 may control a brake actuator 1148, a propulsion system 1150 and/or throttle 1152, a steering system 1154 and/or steering actuator 1156, and/or other components of the vehicle 1100 (such as illustrated in FIG. 11A). In other embodiments, the controller 156 may indirectly control the actions of the vehicle 1100, such as by sending a message or instruction to another system of the vehicle 1100.” Here teaches control of the vehicle (ADAS systems) based on the simulated behaviors. Additionally see figure 1b below which shows the overall process; from element 180(s) driver behavior (predict actor information 182) is used in/part of the planning and controlling)

    PNG
    media_image1.png
    334
    762
    media_image1.png
    Greyscale

	Regarding Claim 2, Smolyanskiy et al teaches the improving of ADAS function ([0216] “In other examples, ADAS system 1138 may include a secondary computer that performs ADAS functionality using traditional rules of computer vision. As such, the secondary computer may use classic computer vision rules (if-then), and the presence of a neural network(s) in the supervisory MCU may improve reliability, safety and performance.” Here teaches improving of ADAS using neural networks (ML models which input driving scene characteristics and output behavior))
	Regarding Claim 3, Smolyanskiy et al teaches updating of the machine learning model using the behavior (output) and characteristics (inputs) ([0036] FIG. 1A shows the model training system 100 which may be used to train a policy MLM 106 using a trained prediction MLM 104 to define a world model. As an overview, the model training system 100 may implement an iterative approach to training the policy MLM 106; in one or more embodiments an iterative approach may also be used to train a value function MLM 108. … A world state decoder 110 may also use data corresponding to the output from the prediction MLM 104 to provide input to the training engine 112. …. The training engine 112 may use the decoded data to evaluate the performance of the policy MLM 106 and/or the value function MLM 108 and update one or more parameters thereof.)
	Regarding Claim 4, Smolyanskiy et al teaches updating the ML model using parameters other than the behavior of the simulated driver ([0041] “In one or more embodiments, the prediction MLM 104 may receive as input one or more locations and/or other attributes (e.g., velocity, acceleration, trajectory, etc.) for one or more actors encoded in the simulation data 102. In various examples, the one or more actors may include the ego-vehicle and/or one or more other vehicles or objects (e.g., a mobile object and/or actor such as a pedestrian, a cyclist, an animal, etc.). The prediction MLM 104 may use the inputs to make one or more predictions regarding the one or more locations and/or other attributes (e.g., velocity, acceleration, trajectory, etc.) for the one or more actors. Non-limiting examples of such predictions may include a future value(s) of any of those attributes for one or more future time steps. By way of example and not limitation, in one or more embodiments the prediction MLM 104, the policy MLM 106, and/or the value function MLM 108 may be implemented as or may include a DNN 416 further described with respect to FIG. 4.” Here teaches that the inputs (parameters) includes both the ego-vehile (driver) and other actors’ attributes (i.e. parameters other than the driver’s behavior)
	Regarding Claim 5, Smolyanskiy et al teaches obtaining the scene data/characteristics using sensors on the vehicle, while the vehicles is in operation ([0061] “The process 400 includes the DNN 416 which may correspond to the prediction MLM 104, the policy MLM 106, and/or the value function MLM 108 of FIG. 1A. The process 400 may include generating and/or receiving sensor data 402 from one or more sensors of the vehicle 1100” While not explicitly mentioning that the vehicle is in “operation” the sensors on the vehicle would only be producing data while the vehicle is in operation). And controlling (adjusting operation) the ADAS systems based on simulated behavior ([0215] “The supervisory MCU may be configured to run a neural network(s) that is trained and configured to determine, based on outputs from the primary computer and the secondary computer, conditions under which the secondary computer provides false alarms. Thus, the neural network(s) in the supervisory MCU may learn when the secondary computer's output may be trusted, and when it cannot … Similarly, when the secondary computer is a camera-based LDW system, a neural network in the supervisory MCU may learn to override the LDW when bicyclists or pedestrians are present and a lane departure is, in fact, the safest maneuver. Here teaches example of the neural networks (trained to detect/simulate the driver behavior) which then can override (adjust operation) of the lane departure warning))
	Regarding Claim 6, Smolyanskiy et al teaches (i) determining the characteristics of future driving scenes ([0038] “In one or more embodiments, the training engine 112 may provide updated simulation data 102 and/or updated goal data 114 for a subsequent iteration of the training. The updated simulation data 102 and/or the updated goal data 114 may be provided, directly or indirectly, by the simulator 116 and may reflect the world state 118. The simulator 116 may include a software application that stores and models the world state 118 based at least on outputs from the prediction MLM 104, which the simulator 116 may use to provide an accurate simulation of real-world conditions. For example, the world state 118 may record locations, attributes, and/or other predictions for one or more actors made by the prediction MLM 104 based at least on a previous world state 118 encoded by the simulation data 102.”) (ii) simulating with ML models future behavior based on the future characteristic and ([0038] In one or more embodiments, the training engine 112 may use one or more physical models and/or heuristics to control one or more of the actors and adjust the locations, attributes, and/or other actor state information recorded to the world state 118 and/or indicated by the simulation data 102);(iii) adjusting operation of the ADAS based on the simulated future behavior. ([0038] “For example, at least one actor may be controlled, at least in part, using the simulator 116 with the prediction MLM 104 being used to predict changes to the world state caused by the actor(s) (e.g., predict trajectories of one or more other actors based on the controlled or influenced actor)” and later ADAS adjustment (false alarm detection/suppression [0215] “The supervisory MCU may be configured to run a neural network(s) that is trained and configured to determine, based on outputs from the primary computer and the secondary computer, conditions under which the secondary computer provides false alarms.))
	Regarding Claim 7, Smolyanskiy et al teaches driving scenes which are synthetic scenes based on observed scenes ([0075] Although examples are described herein with respect to using neural networks, and specifically RNNs, as the DNN 416, this is not intended to be limiting. …. Examples of neural networks include auto-encoders, convolutional, recurrent, perceptrons, Long/Short Term Memory (LSTM), Hopfield, Boltzmann, deep belief, deconvolutional, generative adversarial, liquid state machine,...” Here the Generative adversarial network implementation teaches synthetic scene generation (Generative adversarial networks by their very function generate synthetic/virtual data based actual data inputs (the generator) which is then is run through a discriminator to determine is the synthetic data is useable for training (by having the discriminator attempt/label the input data as real or fake, with “real” synthetic data then being passed on for further training/use; the generator in a GAN network is trained on/inputs actual data which it then uses to generate similar synthetic data examples.)
	Regarding claim 8, Smolyanskiy et al teaches a GAN network implementation of the ML model ([0075] “Although examples are described herein with respect to using neural networks, and specifically RNNs, as the DNN 416, this is not intended to be limiting. For example, and without limitation, the DNN 416 described herein may include any type of machine learning model, such as a machine learning model(s) using linear regression, logistic regression, decision trees, support vector machines (SVM), Naïve Bayes, k-nearest neighbor (Knn), K means clustering, random forest, dimensionality reduction algorithms, gradient boosting algorithms, neural networks, and/or other types of machine learning models. Examples of neural networks include auto-encoders, convolutional, recurrent, perceptrons, Long/Short Term Memory (LSTM), Hopfield, Boltzmann, deep belief, deconvolutional, generative adversarial, liquid state machine, graphical neural networks (GNNs), such as a GNN having one or more inputs including a map and one or more past trajectories), convolution neural networks (e.g., where past time slices may be represented by different tensor channels), etc.”)
	Regarding Claims 10-17 and 19-20 are non-transitory computer readable medium (10-17) and electronic deivce (processor and memory) (19-20) versions of claims 1-8. As such Smolyanskiy et al teaches its disclosed invention as computer implemented ([0106]” Now referring to FIGS. 8-10, each block of methods 800, 900, and 100, described herein, comprises a computing process that may be performed using any combination of hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory. The methods may also be embodied as computer-usable instructions stored on computer storage media.”) the teachings for the method claims 1-8 also apply to 10-17, 19-20. The grounds for rejections for claims 10-17, and 19-20 are the same as their respective equivalents in claims 1-9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolyanskiy et al as applied to claims 8 and 17 above, and further in view of NPL, Li et al, “Improved Generative Adversarial networks with reconstruction loss”.
	Regarding Claim 9, Smolyanskiy et al fails to teach a re-constructor model/function as part of GAN model.
	Li et al teaches a reconstructor function for GAN models which enforces the relationship between inputs and outputs of the GAN model. Li teaches abstract (We propose a simple regularization scheme to handle the problem of mode missing and unstable training in the generative adversarial networks (GAN). The key idea is to utilize the visual features learned by the discriminator. We reconstruct the real data by feeding the generator with the real data features extracted by the discriminator. A reconstruction loss is added to the GAN's objective function to enforce the generator an reconstruct from the features of the discriminator, which helps to explicitly guide the generator towards to near the probable configurations of real data. The proposed reconstruction loss improves the performance of GAN, produces higher quality images on different dataset, and can be easily combined with other regularization loss functions such as gradient penalty to improve the performance of various GANs. We conducted experiments on the widespread adopted architecture DCGAN and the complicated ResNet architecture across different datasets, the results of which show the effectiveness and robustness of our proposed method.)
	It would have been obvious, before the effective filing date of the application, for one of ordinary skill in the art to modify the GAN network implementation of Smolyanskiy et al to include the reconstruction loss function of Li et al. One would be motivated to implement the reconsturctor in order to improve the quality of the produced synthetic data created by the generator, thus increasing the quality/function of the ML model trained with such data. This improvement motivation is disclosed in Li et al’s abstract (The proposed reconstruction loss improves the performance of GAN, produces higher quality images on different dataset, and can be easily combined with other regularization loss functions such as gradient penalty to improve the performance of various GANs).
	The resulting modification would teach all aspects of claim 9.
	Claim 18 is a computer readable medium version of claim 9, as such its grounds of rejection/motivation for combination is identical to claim 9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220327840 A1; US 11436484 B2; US 20220122001 A1; US 20200384998 A1; US 20200207358 A1; US 20190384303 A1; and NPLs: “DeepRoad: GAN-Based Metamorphic Testing and Input Validation Framework for Autonomous Driving Systems”, “Driving Style Recognition for Intelligent Vehicle Control and Advanced Driver Assistance: A Survey”, “Graphical Models for Driver Behavior Recognition in a SmartCar”, “Imitating Driver Behavior with Generative Adversarial Networks”, “Learning Driving Situations and Behavior Models from Data”, “Modeling Driver Behavior in a Cognitive Architecture”, “Yes, we GAN: Applying Adversarial Techniques for Autonomous Vehicles”
	US 20220327840 A1 is particularly pertinent in that it teaches the use of ML to determine the perception load of a driver based on the driving scene around the vehicle. And further contains teachings of relating this to handover/control mode of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661